    Case 1:21-mj-00425-LB Document 1 Filed 04/07/21 Page 1 of 5 PageID #: 1




AB:JML

UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK
---------------------------X                               TO BE FILED UNDER SEAL

UNITED STATES OF AMERICA                                   COMPLAINT AND
                                                           AFFIDAVIT IN SUPPORT
            - against -                                    OF AN ARREST WARRANT

CHRISTOPHER WALCOTT,                                       (18 U.S.C. § 924(c)(1)(A)(iii))

                          Defendant.                       Case No. 21-MJ-425

---------------------------X

EASTERN DISTRICT OF NEW YORK, SS:

               URIEL HENRY, being duly sworn, deposes and states that he is a Detective with

the New York City Police Department, duly appointed according to law and acting as such.

               On or about April 5, 2021, within the Eastern District of New York and

elsewhere, the defendant CHRISTOPHER WALCOTT did knowingly and intentionally use or

carry one or more firearms during and in relation to a drug trafficking crime, and did knowingly

and intentionally possess said firearms in furtherance of said drug trafficking crime, one or more

of which firearms were discharged.

               (Title 18 United States Code, Section 924(c)(1)(A)(iii))

               The source of your deponent’s information and the grounds for his belief are as

hfollows:

               1.         I started at the New York City Police Department fourteen years ago and I

have been a Detective for about five years. During my time in the Department, I was involved

in the investigation of numerous cases involving narcotics, firearms, and violent crimes. Before

becoming a detective, I worked as a plain clothes officer in the anti-crime unit for four years. In
    Case 1:21-mj-00425-LB Document 1 Filed 04/07/21 Page 2 of 5 PageID #: 2

                                                                                                     2

that unit, I observed dozens of hand-to-hand drug transactions. I am familiar with the facts and

circumstances set forth below from my participation in the investigation; my review of the

investigative file, including the defendant’s criminal history record; and from reports of other

law enforcement officers involved in the investigation. 1

               2.      Early in the morning on April 5, 2021, video from 620 East 108th Street

captured a man, later identified as CHRISTOPHER WALCOTT, wearing a black and yellow hat,

a black and yellow shirt, and black and yellow shoes in the lobby of the building, which was

well-lit. The video shows this man meeting with Victim-1 and Victim-2. During this meeting,

Victim-2 was on FaceTime with Victim-3 who was in their car nearby. While Victim-2 was in

the lobby, she removed money from her pocket. Victim-1, Victim-2, and WALCOTT then

walked down the hallway. When they came back, Victim-2 no longer had her money. Instead,

she was carrying something small in her hand. Based on my training and experience, the

footage in this video is consistent with the participants’ engaging in a hand-to-hand drug

transaction.

               3.      After Victim-1 and Victim-2 left 620 East 108th Street and walked toward

their car, video surveillance footage shows WALCOTT holding money up to the light, as if he

were trying to determine whether that money was counterfeit. He then went on an elevator and

came back to the first floor a few minutes later wearing a jacket over his black and yellow shirt.

He exited the building and began talking to a man dressed in gray sweatpants and a gray

sweatshirt. Both men walked toward a nearby parking lot. Victim-1, Victim-2 and Victim-3

were in their car, which was parked in that parking lot. Also in the car was Victim-4, a one-



       1
               Because the purpose of this Complaint is to set forth only those facts necessary
to establish probable cause to arrest, I have not described all the relevant facts and
circumstances of which I am aware.
    Case 1:21-mj-00425-LB Document 1 Filed 04/07/21 Page 3 of 5 PageID #: 3

                                                                                                      3

year-old girl. The man in gray walked past the front of the victims’ car while WALCOTT

walked toward the back of the car.

               4.      As the car began to pull out of the parking lot and drive away, surveillance

video shows WALCOTT taking out a gun and shooting at the car. Shotspotter, an audio

surveillance program designed to detect gunshots, recorded the sound of eleven shots being fired

in the area. Several bullets hit the car near the front passenger’s seat, while other bullets hit a

nearby parked car. Police officers later recovered nine shell casings from the scene.

               5.      The victims were not injured in the shooting, and they were able to get

away. Shortly after the shooting, one of the victims called 911. The victim frantically told the

911 operator that someone had shot at them. During the 911 call, one of victims said the

shooter was a man who had just sold them “E” (a schedule I drug also referred to as ecstasy,

Molly, or MDMA). In a subsequent interview, one of the victims confirmed that they had gone

to the building to buy ecstasy from the man later identified as WALCOTT. Another officer

unfamiliar with the case then administered a double-blind photo array to one of the victims.

That victim identified WALCOTT in the photo array as the man who shot at them.

               6.      I also reviewed the video from the building and compared it to

WALCOTT’s picture on file. Based on my training and experience, I concluded that the man in

the video wearing black and yellow was WALCOTT. Two still shots of WALCOTT from the

surveillance video are below:
    Case 1:21-mj-00425-LB Document 1 Filed 04/07/21 Page 4 of 5 PageID #: 4

                                                                                                    4




               7.      Because public filing of this document could result in a risk of flight by

the defendant, as well as jeopardize the government’s ongoing investigation, your deponent

respectfully requests that this affidavit and complaint, as well as any arrest warrant issued in

connection with this affidavit and complaint, be filed under seal.
    Case 1:21-mj-00425-LB Document 1 Filed 04/07/21 Page 5 of 5 PageID #: 5

                                                                                           5

              WHEREFORE, I respectfully request that an arrest warrant be issued for the

defendant CHRISTOPHER WALCOTT so that he may be dealt with according to law.



                                           URIEL HENRY
                                           Detective, New York City Police Department

Sworn to before me by telephone this
7 day of April, 2021
__


____________________________________________
THE HONORABLE LOIS BLOOM
UNITED STATES MAGISTRATE JUDGE
EASTERN DISTRICT OF NEW YORK
